I am not in accord with that portion of the majority opinion which holds that it is improper to give a cautionary instruction covering the testimony of one examined as an adverse witness. As I view it, whether such an instruction should be given or not should be left largely to the discretion of the trial court, and the ruling of that court should not be *Page 367 
disturbed, in the absence of a showing of abuse. Under certain circumstances, such an instruction undoubtedly should be given, while, in others, it could properly be refused. I am of the opinion that the rule stated in the case of Peizer v. Seattle,174 Wn. 95, 24 P.2d 444, should be adhered to.
Except as herein indicated, I concur in the majority opinion.
BLAKE, C.J., concurs with MAIN, J.